UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Principal Amount Value CONVERTIBLE BONDS ― 6.8% HEALTHCARE-PRODUCTS ― 0.8% Volcano Corp. $ 1.750%, 12/1/2017 $ INTERNET ― 1.7% BroadSoft, Inc. 1.500%, 7/1/2018 WebMD Health Corp. 2.500%, 1/31/2018 MINING ― 3.1% Royal Gold, Inc. 2.875%, 6/15/2019 Silver Standard Resources, Inc. 2.875%, 2/1/2033 (1) PHARMACEUTICALS ― 1.2% VIVUS, Inc. 4.500%, 5/1/2020 (1) TOTAL CONVERTIBLE BONDS (COST $4,091,459) CORPORATE BONDS ― 79.0% AUTO PARTS & EQUIPMENT ― 0.9% Meritor, Inc. 6.250%, 2/15/2024 BANKS ― 4.6% Citigroup, Inc. 5.950%, 12/29/2049 Fifth Third Bancorp 4.900%, 12/29/2049 Goldman Sachs Group, Inc. (The) 5.700%, 12/29/2049 Morgan Stanley 5.450%, 12/29/2049 Synovus Financial Corp. 7.875%, 2/15/2019 Wells Fargo & Co. 7.980%, 3/29/2049 BUILDING MATERIALS ― 0.9% Nortek, Inc. 8.500%, 4/15/2021 CHEMICALS ― 1.7% Hexion US Finance Corp. 6.625%, 4/15/2020 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited)(Continued) Principal Amount Value CORPORATE BONDS (Continued) COMMERCIAL SERVICES ― 3.8% Avis Budget Car Rental LLC $ 5.500%, 4/1/2023 $ Iron Mountain, Inc. 5.750%, 8/15/2024 RR Donnelley & Sons Co. 6.500%, 11/15/2023 6.000%, 4/1/2024 DIVERSIFIED FINANCIAL SERVICES ― 2.7% General Electric Capital Corp. 7.125%, 6/15/2022 Icahn Enterprises LP 6.000%, 8/1/2020 ELECTRIC ― 1.7% AES Corp. 5.500%, 3/15/2024 NRG Energy, Inc. 6.250%, 7/15/2022 (1) ELECTRICAL COMPONENTS & EQUIPMENT ― 0.4% Belden, Inc. 5.250%, 7/15/2024 (1) ENTERTAINMENT ― 3.3% Cedar Fair LP 5.375%, 6/1/2024 (1) Scientific Games International, Inc. 6.250%, 9/1/2020 6.625%, 5/15/2021 (1) FOOD ― 3.5% Big Heart Pet Brands 7.625%, 2/15/2019 Simmons Foods, Inc. 10.500%, 11/1/2017 (1) HEALTHCARE-SERVICES ― 5.1% CHS/Community Health Systems, Inc. 5.125%, 8/1/2021 (1) DaVita HealthCare Partners, Inc. 5.125%, 7/15/2024 HCA Holdings, Inc. 6.250%, 2/15/2021 Kindred Healthcare, Inc. 6.375%, 4/15/2022 (1) Select Medical Corp. 6.375%, 6/1/2021 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited)(Continued) Principal Amount Value CORPORATE BONDS (Continued) HOME BUILDERS ― 3.2% DR Horton, Inc. $ 5.750%, 8/15/2023 $ K Hovnanian Enterprises, Inc. 7.250%, 10/15/2020 (1) KB Home 8.000%, 3/15/2020 7.500%, 9/15/2022 HOME FURNISHINGS ― 0.9% Tempur Sealy International, Inc. 6.875%, 12/15/2020 LODGING ― 3.5% Felcor Lodging LP 5.625%, 3/1/2023 MCE Finance, Ltd. 5.000%, 2/15/2021 (1)(2) MGM Resorts International 6.625%, 12/15/2021 MEDIA ― 3.0% Cequel Communications Holdings I LLC 6.375%, 9/15/2020 (1) Sirius XM Radio, Inc. 5.875%, 10/1/2020 (1) 6.000%, 7/15/2024 (1) MISCELLANEOUS MANUFACTURING ― 2.1% Actuant Corp. 5.625%, 6/15/2022 Bombardier, Inc. 6.125%, 1/15/2023 (1)(2) OIL & GAS ― 6.2% Denbury Resources, Inc. 5.500%, 5/1/2022 Murphy Oil USA, Inc. 6.000%, 8/15/2023 Quicksilver Resources, Inc. 9.125%, 8/15/2019 SandRidge Energy, Inc. 8.750%, 1/15/2020 United Refining Co. 10.500%, 2/28/2018 W&T Offshore, Inc. 8.500%, 6/15/2019 OIL & GAS SERVICES ― 2.1% Gulfmark Offshore, Inc. 6.375%, 3/15/2022 Hornbeck Offshore Services, Inc. 5.000%, 3/1/2021 Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited)(Continued) Principal Amount Value CORPORATE BONDS (Continued) PACKAGING & CONTAINERS ― 2.6% Ball Corp. $ 5.000%, 3/15/2022 $ Sealed Air Corp. 6.500%, 12/1/2020 (1) PHARMACEUTICALS ― 2.5% Endo Finance LLC 5.375%, 1/15/2023 (1) Grifols Worldwide Operations, Ltd. 5.250%, 4/1/2022 (1) PIPELINES ― 4.6% Atlas Pipeline Partners LP 6.625%, 10/1/2020 Niska Gas Storage Canada ULC 6.500%, 4/1/2019 (1) NuStar Logistics LP 6.750%, 2/1/2021 Sabine Pass Liquefaction LLC 6.250%, 3/15/2022 (1) RETAIL ― 5.7% Claire's Stores, Inc. 9.000%, 3/15/2019 (1) Ferrellgas LP 6.500%, 5/1/2021 JC Penney Corp., Inc. 5.650%, 6/1/2020 Kohl's Corp. 3.250%, 2/1/2023 Neiman Marcus Group LTD LLC 8.000%, 10/15/2021 (1) Toys R Us Property Co II LLC 8.500%, 12/1/2017 SOFTWARE ― 2.2% First Data Corp. 7.375%, 6/15/2019 (1) Nuance Communications, Inc. 5.375%, 8/15/2020 (1) Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited)(Continued) Principal Amount Value CORPORATE BONDS (Continued) TELECOMMUNICATIONS ― 11.8% Avaya, Inc. $ 9.000%, 4/1/2019 (1) $ CenturyLink, Inc. 5.625%, 4/1/2020 5.800%, 3/15/2022 DigitalGlobe, Inc. 5.250%, 2/1/2021 Frontier Communications Corp. 7.125%, 1/15/2023 Sprint Capital Corp. 6.900%, 5/1/2019 T-Mobile USA, Inc. 6.250%, 4/1/2021 6.125%, 1/15/2022 West Corp. 7.875%, 1/15/2019 Windstream Corp. 7.750%, 10/15/2020 6.375%, 8/1/2023 TOTAL CORPORATE BONDS (COST $47,353,884) $ Number of Shares PREFERRED STOCKS ― 7.5% BANKS ― 1.5% JPMorgan Chase & Co. 6.700% Regions Financial Corp. 6.375% DIVERSIFIED FINANCIAL SERVICES ― 2.0% Ally Financial, Inc. 8.500% Discover Financial Services 6.500% RBS Capital Funding Trust VII 6.080% INVESTMENT COMPANIES ― 0.9% KKR Financial Holdings LLC 7.375% Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited)(Continued) Number of Shares Value PREFERRED STOCKS (Continued) REITS ― 3.1% Annaly Capital Management, Inc. 7.500% $ Capstead Mortgage Corp. 7.500% Digital Realty Trust, Inc. 7.375% iStar Financial, Inc. 8.000% MFA Financial, Inc. 7.500% TOTAL PREFERRED STOCKS (COST $4,553,620) $ Number of Contracts PURCHASED OPTIONS CONTRACTS ― 0.0% Vivus, Inc. Put Option Exercise Price: $4.00, Expiration Date: January 2015 TOTAL PURCHASED OPTIONS CONTRACTS (COST $30,820) $ Principal Amount SHORT-TERM INVESTMENTS ― 6.8% $ Fidelity Institutional Money Market Funds, 0.044% (3) TOTAL SHORT-TERM INVESTMENTS (COST $4,135,169) $ TOTAL INVESTMENTS ― 100.1% (Cost $60,164,952) Liabilities in Excess of Other Assets ― (0.1)% ) TOTAL NET ASSETS ― 100.0% $ Percentages are stated as a percent of net assets. LLC - Limited Liability Company LP - Limited Partnership REIT - Real Estate Investment Trust (1) 144A Restricted Security (2) Foreign security denominated in U.S. Dollars (3) The rate is the annualized seven-day yield at period end Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited)(Continued) The cost basis of investment for federal income tax purposes at June 30, 2014, was as follows*: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. For the previous year's income tax information, please refer to the Notes to Financial Statements sections in the Fund's most recent semi-annual or annual report. Ziegler Strategic Income Fund SCHEDULE OF SECURITIES SOLD SHORT As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS ― 1.7% JC Penney Co., Inc. * $ Royal Gold, Inc. Silver Standard Resources, Inc. * VIVUS, Inc. * Volcano Corp. * WebMD Health Corp. * TOTAL COMMON STOCKS (Proceeds $979,227) $ Principal Amount CORPORATE BONDS ― 2.5% Hexion US Finance Corp. $ 9.000%, 11/15/2020 Isle of Capri Casinos, Inc. 5.875%, 3/15/2021 TOTAL CORPORATE BONDS (Proceeds $1,520,000) $ Number of Shares EXCHANGE TRADED FUND ― 5.2% iShares US Preferred Stock ETF TOTAL EXCHANGE TRADED FUND (Proceeds $3,021,009) $ Principal Amount U.S. TREASURY BONDS ― 38.2% $ 1.500%, 5/31/2019 2.000%, 5/31/2021 2.500%, 5/15/2024 TOTAL U.S. TREASURY BONDS (Proceeds $23,280,375) $ TOTAL SECURITIES SOLD SHORT ― 47.6% (Proceeds $28,800,611) $ * Non-Income Producing Ziegler Strategic Income Fund SCHEDULE OF SWAPS As of June 30, 2014 (Unaudited) Credit Default Swaps Premium Unrealized Notional Pay/Receive (1) Fixed Maturity Fair Paid Appreciation/ Counterparty Description Amount (2) Fixed Rate Rate Date Value (Received) (Depreciation) JPMorgan The Markit CDX North America High Yield Index Series 22 $ Receive % 6/20/2019 $ $ ) $ Total Credit Default Swaps ) Total Swap Contracts $ $ ) $ (1) If the Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument and thus the Fund is a buyer of protection. If the Fund is receiving a fixed rate, the Fund act as guarantor of the variable instrument and thus is a seller of protection. (2) For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse has been entered into in association with the contracts. Ziegler Strategic Income Fund SCHEDULE OF SWAPTIONS As of June 30, 2014 (Unaudited) Credit Default Swaptions on Credit Indices Buy/Sell Exercise Expiration Notional Counterparty Description Protection Price Date Amount Premium Value JPMorgan CDX.N.A.HY.22 Put - 5 Year Index Buy $ 12/17/2014 $ $ $ Total Credit Default Swaptions on Credit Indices Total Swaption Contracts $ $ Ziegler Strategic Income Fund SCHEDULE OF FUTURES CONTRACTS As of June 30, 2014 (Unaudited) Number of Unrealized Contracts Expiration Appreciation/ Description Long/(Short) Date (Depreciation) U.S. 2 Year Treasury Note September 2014 $ ) 90 Day Euro $ Future ) September 2014 ) 90 Day Euro $ Future ) December 2014 ) 90 Day Euro $ Future ) March 2015 ) 90 Day Euro $ Future ) June 2015 ) 90 Day Euro $ Future ) September 2015 ) 90 Day Euro $ Future ) December 2015 ) 90 Day Euro $ Future ) March 2016 90 Day Euro $ Future (6 ) June 2016 Total Futures Contracts $ ) Summary of Fair Value Disclosure at June 30, 2014 (Unaudited) Security Valuation The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities.Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: Level 1 - quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3. Level 3 - significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Equity Securities that are traded on a national securities exchange are typically valued at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Debt securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, and sovereign issues are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models.The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV.These investments are categorized as Level 1 of the fair value hierarchy. Derivatives that are traded on national securities or commodities exchanges are typically valued at the settlement price determined by the relevant exchange.To the extent these securities are actively traded and valuation adjustments are not made, they are categorized as Level 1 of the fair value hierarchy. Over-the-counter financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or pricing service providers at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Security Valuation (Unaudited)(Continued) The following is a summary of the fair values of the Fund’s investments in each category investment type as of June 30, 2014: Description Level 1 Level 2 Level 3 Total Assets Convertible Bonds $
